       Case 19-11731 Doc 3 Filed 06/26/19 Entered 06/26/19 11:23:46 Main Document Page 1 of 2
 Fill in this information to identify the case:

 Debtor name         Protocol Labs Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF LOUISIANA

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Gulf Coast Bank & Trust                        Describe debtor's property that is subject to a lien                   $94,470.00              $150,000.00
       Creditor's Name                                lab testing equipment incuding Beckman
       Newman Mathis Brady &                          DxH600, Sysmex CA 620 and a Clinitek
       Spedale                                        Advantus (located in building seized by Gulf
       Attn. Wayne Maiorana Jr.                       States Bank)
       433 Metairie Road, Suite
       600
       Metairie, LA 70005
       Creditor's mailing address                     Describe the lien
                                                      purchase money equipement finance
                                                      agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       U..S. Small Business
 2.2                                                                                                                       $195,787.03                 $25,000.00
       Administration                                 Describe debtor's property that is subject to a lien
       Creditor's Name                                office furniture, fixtures, computers, 2
                                                      Cannon Copy machines; phone systems and
                                                      equipment seized by landlord for failure to
                                                      pay rent on leased office located at 2210 7th
       Attn Legal Dept                                Street, Mandeville, LA 70471; counsel for
       14925 Kingsport Rd.                            landlord is Weiler & Rees,
       Fort Worth, TX 76155-2243
       Creditor's mailing address                     Describe the lien
                                                      UCC
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                Yes


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
       Case 19-11731 Doc 3 Filed 06/26/19 Entered 06/26/19 11:23:46 Main Document Page 2 of 2
 Debtor       Protocol Labs Inc.                                                                       Case number (if know)
              Name

                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       3/9/2017                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2685
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.               $290,257.03

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        SBA
        200 W Santa Ana Blvd. Ste 740                                                                           Line   2.2
        Santa Ana, CA 92701

        Wyman E. Bankston/ Curator for Protoocol
        13922 Florida Blvd                                                                                      Line   2.1
        Livingston, LA 70754




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
